McCLELLAN, J.
— The original complaint contained only a count for false imprisonment. A count for malicious prosecution was added by amendment, but it appears from the j tidgment entry that the plaintiff by leave of the court again amended the complaint, “by striking therefrom the count for malicious prosecution.” So that the case was tried solely on the count for false imprisonment.
The evidence was free from conflict to the effect that the plaintiff was arrested and constructively imprisoned by a lawful officer, in obedience to the mandate of a warrant which was regular on its face, and which had been issued by a justice of the peace in a case and upon an affidavit charging an offense of which the justice had jurisdiction, at least to the end of issuing process for the arrest and detention of the alleged offender. These facts constituted a complete defense to the action, and the court properly gave, the affirmative charge for the defendants. — Rhodes v. King, 52 Ala. 272; 2 Brick. Dig. p. 239; 7 Amer. & Eng. Encyc. of Law, p. p. 664 and 689.
Affirmed.